Citation Nr: 0428779	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife







ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California.

The RO granted entitlement to service connection for PTSD 
with assignment of a 30 percent evaluation effective July 6, 
2001.

In the notice of disagreement that he filed in March 2002 in 
response to the decision, the veteran took issue with both 
the rating and the effective date.  The statement of the case 
promulgated in June 2003 addressed both matters.  However, in 
his substantive appeal document, VA Form 9, the veteran 
withdrew the appeal concerning the effective date.

In August 2004 the veteran and his wife provided oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO.  A transcript of their testimony has been 
associated with the claims file.

The veteran's hearing testimony appears to raise a claim of 
entitlement to VA health care.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for 
clarification, initial consideration, and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim, and all 
relevant evidence needed for an equitable disposition of the 
claim has been obtained.  

2.  PTSD has been productive of difficulty in establishing 
and maintaining effective work and social relationships from 
July 6, 2001.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
from July 6, 2001 have been met.  38 U.S.C.A. §§ 1155, 5102-
5103A, 5103, 5107, 5126 (West 2002); 38 C.F.R.§§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The VCAA applies to the claim of entitlement to an initial 
rating exceeding 30 percent for PTSD because it was presented 
to VA after the VCAA was signed into law.  Id.

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

When a claim is before it on appeal, the Board considers 
whether any action required by the VCAA remains to be 
performed and will remand the claim for the completion of any 
such needed action.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  In this case, the Board has concluded 
for the reasons set forth below that requirements of the VCAA 
have been satisfied and, therefore, that the claim should be 
decided at this time.


Notice

The VCAA requires VA to notify a claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA has determined is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The CAVC has held that section 5103(a), as amended by the 
VCAA, and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and to remand the case to 
the agency of original jurisdiction where VA failed to do so.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit additional 
information or evidence.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

However, the General Counsel of VA has held that when a 
claimant raises a new, "downstream" issue in a notice of 
disagreement, the VCAA does not require VA to issue a new 
notice so long as it addresses the new issue in a statement 
of the case.  See VAOPGCPREC 8-03.  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  The issue of the veteran's 
entitlement to an initial rating exceeding 30 percent for 
PTSD is a "downstream" issue raised in the March 2002 
notice of disagreement.  Therefore, VA has provided adequate 
notice in this case concerning the evidence that is needed to 
substantiate the claim if the notice meets the standard 
outlined in the Precedent Opinion.

In conjunction with the claim of entitlement to service 
connection for PTSD that it granted in the rating decision of 
February 2002, the RO provided the veteran and his 
representative with notice substantially complying with 
section 5103 of the VCAA.  That notice was given by letter 
dated in September 2001.  The statement of the case 
promulgated in June 2003, after the veteran challenged the 
rating of 30 percent established with the grant of service 
connection, fully addressed the rating and also, reviewed the 
provisions of the VCAA.  

The statement of the case informed the veteran and his 
representative about the rating criteria and other law 
governing proof of the claim of entitlement to a rating 
exceeding 30 percent, the evidence needed to substantiate 
that claim, the responsibilities of VA and claimants, 
respectively, under the VCAA to secure evidence, and the due 
process rights of claimants under the VCAA.  Thus, the RO 
fully apprised the veteran and his representative of the 
substantive and the procedural matters bearing upon the 
claim.  VAOPGCPREC 8-03.  VA has fulfilled its duty in this 
case to provide notice concerning the evidence that is needed 
to substantiate a claim for VA benefits.  Id.


Duty to Assist with the Development of Evidence

Under the VCAA, VA must provide a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4); 38 C.F.R. § 3.159(c)(4)(i).  

The RO obtained a VA medical examination in January 2002 
concerning the veteran's PTSD.  The report concerning the 
examination contains findings that, with the other evidence 
of record, are sufficient to resolve the claim.  Id.  Thus, 
VA fulfilled its duty to furnish a medical examination in 
this case.  

Under the VCAA, VA must make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  

VA's duty to obtain records applies when the claimant, after 
being requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  Under the VCAA, VA 
must give appropriate notice to the claimant if it is unable 
to obtain the records.  See 38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).  

The RO obtained VA outpatient treatment records that are 
pertinent to the claim.  At the August 2004 personal hearing, 
the veteran submitted (with a waiver of the right to initial 
review of this material by the agency of original 
jurisdiction) a report from a private health care provider 
with whom, he testified, he had been having psychotherapy.  
He has not asked VA to assist him with obtaining other 
medical records or documents relevant to this claim or 
indicated that such evidence was outstanding.  

Likewise, in the formal claim, VA Form 21-526, Application 
for Compensation, that he filed in June 2002, he did not 
point to any medical records or other documents concerning 
treatment that he had received for his PTSD.  Thus, VA has no 
duty to assist the veteran with obtaining documentary 
evidence concerning his diabetes mellitus that remains 
unfulfilled.  38 U.S.C.A. § 5103A(b).

Because the veteran has received the notice and assistance in 
conjunction with his claim that is called for by law, the 
Board will decide the claim on the record standing on appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Criteria

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the date as of which it was 
service connected.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, the rating might be a "staged" 
rating, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2004).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2004).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2004).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture that is presented approximates the 
criteria for that rating more nearly than the criteria for 
the lower rating.  38 C.F.R. § 4.7 (2004).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

The criteria for rating mental disorders currently in effect 
are the rating criteria that were revised effective as of 
November 7, 1996.  See 61 Fed. Reg. 52,695-702 (1996).  These 
provisions govern this claim.  PTSD is rated under Diagnostic 
Code 9411 in accordance with the general formula for 
evaluating mental disorders set out following Diagnostic Code 
9440.  38 C.F.R. § 4.130 (2004).

A rating of 0 percent is assigned when a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.

A rating of 10 percent is assigned when the mental disorder 
is productive of occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or when symptoms are controlled by 
continuous medication.

A rating of 30 percent is assigned when the mental disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A rating of 50 percent is assigned when the mental disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A rating of 70 percent is assigned when the mental disorder 
is productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  

A rating of 100 percent is assigned if the mental disorder is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9440 (2004).

VA adjudicators are required to rate a psychiatric disability 
on the basis of all the evidence of record that bears on the 
occupational and social impairment of a veteran rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.127(a) (2004).  

When evaluating the level of disability from a mental 
disorder, VA adjudicators will consider the extent of the 
veteran's social impairment but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.127(b).

In evaluating the severity of psychiatric disabilities, VA 
shall "assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering."  Mauerhan v. Principi, 16 Vet. App. 436, 440-41 
(2002).  The specific symptoms listed in the revised general 
formula for rating mental disorders "are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan, 
16 Vet. App. at 442.  Rather, "[i]f the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned."  
Mauerhan, 16 Vet. App. at 44.

In addition, evaluations of psychiatric disabilities under 
the current rating schedule require that VA adjudicators be 
familiar with the concepts contained in DSM-IV.  38 C.F.R. 
§ 4.130 (2003); see Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. 1994).  

The GAF score is a tool of psychiatric evaluation established 
in DSM-IV.  In DSM-IV, GAF scores range from 0 to 100.  

GAF scores ranging between 71 and 80 indicate that if 
symptoms are present, they are transient and expectable 
reactions to psychological stressors (e.g., difficulty 
concentrating after family argument) and reflect no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

GAF scores ranging from 21 to 30 are indicative of behavior 
which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.

GAF scores ranging from 11 to 20 denote some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).

GAF scores ranging from 1 to 10 indicate that a person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  DSM-IV 46-47.  (A GAF score 
of 0 denotes inadequate information.)

The GAF score is thus probative evidence to be considered by 
VA adjudicators when evaluating the severity of a psychiatric 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 
(1995) (referring to DSM-IV); 38 C.F.R. § 4.130.

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).  Thus, a claim for 
a greater disability evaluation will be granted unless it is 
refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).


Factual Background

Submitted in support of the veteran's claim of entitlement to 
service connection for PTSD was a statement prepared in May 
2001 by a psychologist at the West Los Angeles VA Medical 
Center (VAMC).  The psychologist related there that the 
veteran had been a patient there "in the PTSD Outpatient 
Services Team (POST)" since a date in February 2001, was 
expected to remain in POST during the foreseeable future, and 
currently had a GAF [Global Assessment of Functioning] score 
of 50.

On file are outpatient treatment records from the West Los 
Angeles VAMC dated from January to August 2001.  The records 
reflect that the veteran was first seen there in the 
emergency room in January 2001.  The record concerning his 
first visit there indicates that he said that he thought 
about Vietnam "'all the time,'" especially during the past 
four years; that he was easily startled and made angry; that 
he had been married for 25 years and had worked at a postal 
job for 29 years, currently as a mail handler; and that his 
co-workers do not "'mess'" with him because he can be 
"'bad.'"  

The record concerning his first visit indicates that 
objective assessment of his condition revealed that he had no 
suicidal or homicidal ideas; that he was mentally alert and 
oriented; that his judgment and insight were fair; that his 
memory was intact; that his behavior was pleasant and calm; 
and that his appearance was fair.  
A diagnosis of PTSD and GAF score of 55 is stated in the 
record of his first visit.  Records of later date reflect 
that the veteran completed the POST program there, including 
group therapy and anger management training.

On file is the report concerning a VA psychiatric examination 
performed by a fee-basis provider in January 2002.  The 
examination report indicates that the veteran said that we 
was not receiving treatment for his PTSD currently; that he 
was not taking medication for his PTSD; that he was 
constantly irritable; that he was getting along fairly well 
with his wife; that he lived in an apartment with his wife 
and an adult child; that he had no social contacts outside 
his family; that he continued to work at his job with the 
United States postal service but because of his irritability, 
still had trouble interacting with his co-workers; that his 
co-workers avoided him because he was so irritable; that he 
had not been disciplined or "written up" at work; and that 
when not working, he stayed in his apartment most of the time 
watching television, writing songs, and reading.  

The examination report further shows that the veteran 
revealed that he continually contended with flashbacks and 
intrusive thoughts concerning Vietnam and experienced 
hypervigilance, an exaggerated startle response, and periods 
of increased anxiety and arousal.  The examination report 
notes that the veteran confirmed that he had never been 
hospitalized for psychiatric illness.

The examination report indicates that the examiner concluded 
after an objective assessment that the veteran appeared well 
nourished and well groomed; that his psychomotor activity, 
gait, and posture were within normal limits; that his mood 
was dysphoric and his affect constricted and marked by 
monotonic speech; that he did not show that he was harboring 
suicidal or homicidal thoughts; that he did not have paranoia 
or delusions of grandeur; that he did not appear to be 
distracted by hallucinations (auditory or visual) or 
flashbacks during the examination; that his thought was 
linear and goal directed with no "flight of ideas"; that he 
was alert and oriented times four; that his concentration was 
intact grossly; and that his recent and remote memory were 
largely intact and his immediate memory "with interruption 
was two out of three".

The examiner further concluded that the veteran's insight and 
judgment were "realistic"; and that his intellectual 
functioning was marked by a fair fund of knowledge and 
otherwise satisfactory.

The examination report states the veteran's diagnoses on the 
scale of multiaxial assessment.  A diagnosis of post-
traumatic stress disorder, chronic is stated on Axis I; no 
diagnosis is stated on Axis II; and a diagnosis of history of 
headaches and history of shrapnel wounds to the buttocks is 
stated on Axis III.; a diagnosis of "[s]evere - [h]istory of 
unusual psychological trauma" is stated on Axis IV; and a 
current GAF score of 60 is stated on Axis V.  In commentary 
accompanying this assessment, the examiner concludes that 
"[t]he prognosis for this veteran from a psychiatric 
perspective is fair."

At the personal hearing conducted before the undersigned in 
August 2004, the veteran submitted (with a waiver of his 
right to initial review of the material by the agency of 
original jurisdiction) undated written statements prepared by 
his brother and his wife, respectively, a report dated in 
August 2004 from a private health care provider, and two 
certificates.  The certificates, both dated in April 2003, 
indicate that he had completed VA-sponsored classes in anger 
management and relationships.

The statement by his brother indicates that the veteran was 
changed by his service in Vietnam and still seems to bear 
deep emotional wounds that have taken a toll on his family 
and for which he seeks an outlet in song writing.

The statement by his wife indicates that she met the veteran 
in the early 1970's after he had been in the service; that 
since that time, he had often behaved violently, almost 
shooting her one time and almost turning over the car another 
time; that he had nightmares, bad dreams, night sweats; that 
he was easily startled and would awaken from sleep "at the 
drop of a pin" "in a dazed state and ready to fight"; that 
he has seemed devoid of emotion when he should have it, for 
example, when someone has died; and that out of fear of his 
anger and potential for violence, she had learned over the 
years to be very quiet around him and generally to "cope" 
with his "Vietnam ways."

The August 2004 private medical statement was prepared by a 
social worker who related there that she was currently 
treating the veteran through  "[i]ndividual 
[p]sychotherapy" for a condition that she diagnosed as 
"Posttraumatic Stress Disorder (Provisional) Chronic."  Her 
statement notes that both the veteran and members of his 
family said that there had been a "marked change in his 
behavior . . . after his return from military service."  Her 
statement relates that the veteran has had "symptoms of 
difficulty falling and staying asleep, incidents of 
irritability, outbursts of anger, an exaggerated startle 
response and depressed moods."  

Both the veteran and his wife testified at the August 2004 
personal hearing.  His wife gave testimony that was 
essentially the same as her written statement.  The veteran 
testified about his emotional and mental state and what he 
believed its effect has been on his private life, his social 
relationships, and his functioning at work.  

He testified that he was having psychotherapy; that he was 
taking Zoloft with little relief; that he was angry much of 
the time; that he would engage in violent behavior when 
angry, for example, breaking the windshield of his car; that 
he was easily startled and when startled, had thrown his wife 
against the wall; that he did not harbor suicidal thoughts 
but would drive his car onto the curb at a high speed if his 
wife made him angry while riding in the car with him; that he 
did not have hallucinations but has "snapped"; that he had 
a good relationship with his family because they looked up to 
him and did not "mess" with him; that he bowled in his 
spare time but did not spend time with friends; that he had 
been working with the postal service for almost 33 years; 
that he received raises every year and was at the top of his 
grade; that he had missed work, often a whole week at a time, 
because of his emotional condition; that he did not work 
overtime because of his headaches and PTSD; that he had 
pulled a gun on one of his co-workers but was never arrested; 
that his co-workers avoided him because of his temper; that 
he preferred to work alone; and that he had been encouraged 
by his superiors to seek a management position but imagined 
that if promoted, he would not be able to deal with "a bunch 
of dummies doing nothing."



Analysis

The initial question before the Board is whether the 
disability picture presented by the veteran's PTSD is closer 
to that contemplated by a 50 percent or a 30 percent rating.  
38 C.F.R. § 4.7.  After a careful review of the record, the 
Board finds that the veteran's PTSD more closely resembles 
the disability contemplated by a rating of 50 percent than by 
the current rating of 30 percent.  

In this regard, the Board notes that it is charged with the 
duty to assess the credibility and weight given to evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

The Board has found the veteran and his wife, both of whom 
testified at the August 2004 personal hearing, to be 
credible, including with regard to the symptoms attributable 
to his PTSD.  Id.; see also Bruce, 11 Vet. App. at 410-11.  

Together, their testimony and the medical evidence show that 
his symptoms include recurrent bad dreams and attendant sleep 
disturbance, disturbances in mood (including anxiety, 
irritability, and anger), an exaggerated startle response, a 
flat or constricted affect, some impairment of immediate 
memory, avoidance of social contacts outside the immediate 
family, and frequent outbursts of anger, sometimes with 
extreme physical violence, at home and at work.  

It appears from his testimony that the veteran has a need of 
antidepressants.  It further appears from his testimony that 
he has missed significant time at work because of his PTSD.  

The Board has concluded that the evidence shows that on 
account of his PTSD, he has experienced  "difficulty in 
establishing and maintaining effective work and social 
relationships," a level of impairment that is contemplated 
by the rating of 50 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9440. 

The GAF scores documented in the medical records on file 
support the assignment of this rating.  The GAF scores range 
from 50 (stated in the May 2001 summary by the VA 
psychologist) to 55 (stated in the January 2001 VA outpatient 
treatment record concerning the veteran's admission to the 
emergency room) to 60 (stated in the report concerning the 
January 2002 VA psychiatric examination).  

In DSM-IV, GAF scores of 60 and 55 denote moderate difficulty 
in social and industrial functioning and a GAF score of 50, 
serious difficulty.  Collectively, the veteran's GAF 
assessments are more probative of moderate difficulty in 
social and industrial functioning than of serious difficulty 
- - the Board notes that the GAF score of 50 is the highest 
score in the range (41-50) of GAF scores denoting serious 
symptoms.  

In contrast, to assign a rating of 70 percent for a mental 
disorder, the evidence must show "an inability to establish 
and maintain effective [social and industrial] 
relationships."  See 38 C.F.R. § 4.130, Diagnostic Code 
9440.  Even if an inability to establish and maintain 
effective social and industrial relationships were implied by 
the GAF score of 50 documented in this case, the rest of the 
evidence is inconsistent with that assessment.  The evidence 
shows that the veteran has been married for more than 25 
years and has worked steadily at a full-time job for more 
than 29 years.  

Furthermore, the symptoms contemplated by a rating of 70 
percent are not shown in this case.  Neither the lay nor the 
medical evidence indicates that the veteran suffers from 
deficiencies in most areas such as work, school, family 
relationships, judgment, thinking, or mood on account of such 
pathologies as suicidal ideation, obsessional rituals, speech 
that is illogical, obscure, or irrelevant, near-continuous 
panic or depression subverting his ability to function 
independently, and neglect of personal appearance and 
hygiene.  Id.  

There is little evidence in the record that the everyday 
occupational and social activities of the veteran, although 
adversely affected by his disability, have been disrupted and 
subverted to the degree, or by behavior of a kind, 
anticipated by the criteria for a rating of 70 percent.  


A partial exception to this conclusion is that the lay 
evidence shows that the veteran exhibits unprovoked 
irritability with periods of violence, one of the 
characteristics associated with the rating of 70 percent.  
Id.  However, the lay evidence confirms that his anger and 
violence have not caused him to forfeit his marriage and have 
not jeopardized his job - - indeed, according to his 
testimony, he has not even been disciplined for such behavior 
on the job but rather, has been encouraged by his superiors 
to seek a position in management.

Accordingly, the Board finds that the evidentiary record, 
with application of the pertinent rating criteria, supports a 
grant of an initial rating for PTSD of 50 percent, but none 
greater, from July 6, 2001, with no basis for assignment of 
staged ratings.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
Fenderson.


ORDER

Entitlement to an initial increased evaluation of 50 percent 
for PTSD is granted from July 6, 2001, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



